UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6354


ERIC SAMUEL,

                    Petitioner - Appellant,

             v.

CHARLES WILLIAMS,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Timothy M. Cain, District Judge. (1:20-cv-02601-TMC)


Submitted: July 20, 2021                                          Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Samuel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Samuel, a South Carolina prisoner, seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and dismissing Samuel’s 28 U.S.C.

§ 2254 petition. The district court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be denied and

advised Samuel that failure to file timely, specific objections to this recommendation would

waive appellate review of a district court order based on the recommendation. Samuel

filed no objections, despite the district court extending the period for him to do so.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Samuel has waived appellate review by

failing to file objections to the magistrate judge’s recommendation after receiving proper

notice. * Accordingly, we deny a certificate of appealability and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED



       *
        Upon review, we discern no abuse of discretion in the court’s denial of Samuel’s
second request for an extension of time to file objections.

                                              2